Case 2:21-cv-00778-TAD-KK Document 73-4 Filed 04/27/21 Page 1 of 7 PageID #: 487




                   EXHIBIT A
Case 2:21-cv-00778-TAD-KK Document 73-4 Filed 04/27/21 Page 2 of 7 PageID #: 488




                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF LOUISIANA
                                LAKE CHARLES DIVISION

  THE STATE OF LOUISIANA, By and
  through its Attorney General, JEFF
  LANDRY, et al.,
                                Plaintiffs,        Civ. No.:      2:21-cv-00778-TAD-KK
                 v.
                                                   Judge:         Terry A. Doughty
  JOSEPH R. BIDEN, JR., in his official
  capacity as President of the United States, et   Mag. Judge:    Kathleen Kay
  al.,

                                  Defendants,

  and

  HEALTHY GULF, et al.,

                         Intervenor-Defendants.



                              DECLARATION OF SCOTT EUSTIS

 I, Scott Eustis, declare as follows:

        1.      I am a resident of New Orleans, Louisiana. I am a member of and the Community

 Science Director for Healthy Gulf (formerly Gulf Restoration Network). Healthy Gulf is a

 diverse network of individual citizens, local, regional, and national organizations whose purpose

 is to collaborate with and serve communities who love the Gulf of Mexico by providing research,

 communications, and coalition-building tools needed to reverse the long-pattern of over

 exploitation of the Gulf’s natural resources.

        2.      I work in the organization’s main office in New Orleans, Louisiana.

        3.      I obtained my Bachelor of Science degree in Ecology from the University of

 Georgia, Odum School of Ecology. While at the University of Georgia, I worked as a research

 technician in various plant demography, fisheries, and natural history and hydrology labs.
Case 2:21-cv-00778-TAD-KK Document 73-4 Filed 04/27/21 Page 3 of 7 PageID #: 489




 Thereafter, I received a master’s degree in environmental science from the University of New

 Orleans, in the Department of Earth and Environmental Science, where I studied climate impacts

 to Louisiana, coastal restoration, and fisheries.

         4.      Healthy Gulf works to promote a transition to clean energy, safeguard the health

 of the communities and the natural resources of Gulf of Mexico states through activism, public

 education, and legal action. As a member and as staff, I rely on Healthy Gulf to represent my

 interests in conserving coastal wetlands, marine water quality, and native species and their

 habitats, including protection of the Gulf of Mexico’s fisheries, sea turtles, manatees, whales,

 deep water corals, and other marine life.

         5.      Healthy Gulf’s membership includes people in Gulf states, and beyond, that live

 near, recreate in, and otherwise enjoy the coastal and marine waters of the Gulf of Mexico that

 are the subject of oil and gas exploration and development (in both state and federal waters) and

 are impacted by infrastructure association with oil and gas development in the Western and

 Central Gulf of Mexico.

         6.      Our members and partners groups in the Gulf of Mexico region sit at ground zero

 for the impacts of climate change—impacts that have been exacerbated by the operations of the

 oil and gas industry in the Gulf of Mexico. Healthy Gulf is dedicated to reducing the causes of

 and averting the worst impacts of climate change on communities in Gulf of Mexico states by

 resisting the expansion of the oil and gas industry, including refining and plastics production.

         7.      Since its creation, Healthy Gulf has engaged in efforts to require the offshore oil

 and gas industry in the Gulf of Mexico to reduce the industry’s negative impact on the natural

 resources of the Gulf. In fact, Healthy Gulf has, for its twenty-six year history, been at the

 forefront of efforts to require that federal agencies fully assess the direct, indirect, and




                                                     2
Case 2:21-cv-00778-TAD-KK Document 73-4 Filed 04/27/21 Page 4 of 7 PageID #: 490




 cumulative impacts of offshore oil and gas development on the natural resources of the Gulf of

 Mexico. We have monitored the Bureau of Ocean Energy Management’s (BOEM) compliance

 with National Environmental Policy Act (NEPA), Endangered Species Act (ESA), and Marine

 Mammal Protection Act (MMPA) requirements in relation to the continuing sale of leases for oil

 and gas development in the Western and Central Gulf of Mexico. In recent years, Healthy Gulf

 has challenged the federal government’s continued sale of leases and approval of oil and gas

 operations, despite its failure to comply with NEPA, the ESA, and the MMPA. E.g., Healthy

 Gulf v. Bernhardt, No. 1:19-cv-00707 (D.D.C. filed Mar. 13, 2019); Sierra Club et al. v. Angelle,

 No. 19-13966 (E.D. La. filed June 11, 2019); Gulf Restoration Network v. Zinke, No. 1:18-cv-

 01674 (D.D.C. filed July 16, 2018); Gulf Restoration Network v. Nat’l Marine Fisheries Serv.,

 No. 8:18-cv-01504-JDW-AEP (M.D. Fla. filed June 21, 2018); Nat. Res. Def. Council et al. v.

 Salazar, No. 2:10-cv-01882 (E.D. La. filed June 30, 2010).

        8.      Healthy Gulf has also been at the forefront of efforts to address environmental

 degradation associated with oil and gas development and production from leased areas in the

 Western and Central Gulf of Mexico. Since its inception, we have monitored the destruction of

 thousands of acres of coastal wetlands, directly and indirectly, by oil and gas exploration,

 production, and development activities in the Western and Central Gulf. (e.g., navigation and

 pipeline canals). In the face of rising seas and increasing storms associated with climate change,

 the continuing loss of coastal wetlands associated with oil and gas industry activities in the

 Central and Western Gulf of Mexico increases the vulnerability of the Gulf’s coastal

 communities to rising seas and increasing intensity storms. We, therefore, resist projects that

 continue to destroy our wetlands, and advocate for backfilling existing oil and gas canals, and

 other efforts to restore coastal wetlands impacted by the oil and gas industry.




                                                  3
Case 2:21-cv-00778-TAD-KK Document 73-4 Filed 04/27/21 Page 5 of 7 PageID #: 491




        9.       Healthy Gulf has engaged in review of various Five-Year Programs for OCS

 development and associated Programmatic Environmental Impact Statements. We have also

 actively opposed expansion of oil and gas leasing into the Eastern Gulf of Mexico, supporting a

 permanent moratorium on exploration and development of oil and gas in that area, which has

 received bipartisan recognition of the damages that oil and gas leasing and drilling do to local

 economies and ecologies. In the Western Gulf, there are the same economic damages, but

 damages disproportionally land on non-white communities (Tracing the Flow of Oil and Gas,

 Hemmerling, DeMyers, and Parfait, 2021). We have numerous staff who work on these issues,

 disseminating information, submitting comments, holding meetings and rallies, and mobilizing

 our members and supporters to comment and attend public hearings—all efforts to protect our

 communities from the impacts of Outer Continental Shelf oil and gas development on our air,

 water, and coastal wetlands. Most recently, Healthy Gulf was one of more than 50 Gulf Groups

 that sent a letter to the government applauding the pause on oil and gas leasing while urging it to

 cancel all scheduled offshore lease sales and establish a plan that protects Gulf communities’

 economies and environment.

        10.     Healthy Gulf also has actively participated in monitoring the effects of the BP oil

 spill and promoting recovery efforts in its aftermath. While oil was still gushing into the Gulf of

 Mexico, staff of Healthy Gulf monitored the Gulf by satellite and plane to examine the

 movement of oil and BPs response. Since that time, we have actively monitored and participated

 in the Natural Damages Assessment Process and Restoration Planning efforts to facilitate

 recovery from the BP spill’s damage.

        11.     I, and other Healthy Gulf staff and members, also have personal interests we

 count on Healthy Gulf to help protect, and these interests would be directly harmed by additional




                                                  4
Case 2:21-cv-00778-TAD-KK Document 73-4 Filed 04/27/21 Page 6 of 7 PageID #: 492




 oil and gas leasing in the Gulf. I and other Healthy Gulf staff regularly fly over and boat in the

 Gulf, both for research and personal enjoyment to appreciate the coast, marine habitat, and

 wildlife such as sea turtles, reef fish, seabirds, whales, dolphins, and other marine mammals.

          12.   I am highly aware that oil and gas activities are likely to result in adverse impacts

 on sea turtles, whales, manatees, corals, and the marine environment in the Gulf of Mexico that I

 enjoy.

          13.   I care deeply about the marine and coastal environment and its preservation. Since

 childhood on the Mississippi and Louisiana coast in the 1980’s, I have spent significant time on

 the Gulf of Mexico for the purpose of recreating and enjoying the Gulf’s beautiful environment

 and marine life.

          14.   I am a certified Louisiana Master Naturalist, Greater New Orleans Chapter

 (LMNGNO), and have been certified since the second class, Spring 2013. I have been a board

 member of the LMNGNO, as well as a fisheries instructor.

          15.   I spend time in the western Gulf of Mexico in the same areas that will be directly

 affected by offshore oil and gas activities. There, I enjoy observing wildlife, primarily out of

 Lafitte and Venice, particularly dolphins and seabirds.

          16.   I visit the Gulf most often as an ecological guide and instructor for media and for

 the LMNGNO. In 2011, I flew over the BP Deepwater Horizon site and witnessed the remnant

 oil leak, as well as impacted wildlife such as sea turtles. In 2016, I provided planning assistance

 for independent documentation of the Shell Glider leak in Green Canyon. In 2018, I took boats

 out of Fourchon and Venice to observe wildlife and infrastructure for media education, in places

 like Sackett Bank. I also worked for LMNGNO on curriculum for our Grand Isle educational

 trip.




                                                  5
Case 2:21-cv-00778-TAD-KK Document 73-4 Filed 04/27/21 Page 7 of 7 PageID #: 493




         17.     Since 2019 I have been working to develop more volunteer support for marsh

 dolphin observations, particularly in Barataria Bay and the Gulf offshore out of Venice,

 including Sackett Bank; this work had included organizing a couple of offshore trips until the

 COVID-19 pandemic, and will hopefully soon resume.

         18.     I believe that sea turtle and marine mammals are likely to be harmed by water

 pollution and other harms from offshore drilling activities frustrating my efforts and ability to

 promote the survival and recovery of sea turtles and marine mammals in the Gulf of Mexico.

 Additionally, they diminish my experience when I visit the Gulf to research and observe whales,

 dolphins, seabirds, and sea turtles and their environment in the numerous overflights and boat

 trips I take offshore regularly.

         19.     As a resident of New Orleans, I am concerned that expanding oil and gas

 activities will exacerbate climate change impacts to my community. We have seen rising seas,

 higher winds, increased storms, and oil and gas industry activities have made Gulf coastal

 communities even more vulnerable through the loss of coastal wetlands that are vital to flood

 protection.

         20.     The pause on new leasing benefits Healthy Gulf staff and members, including

 myself, by mitigating harms from oil and gas operations described above. It will reduce the

 likelihood of degraded air and water quality, the risk of oil spills and wildlife disruptions, and

 will help combat climate change.


         I declare under penalty of perjury that the foregoing is true and correct.

 Executed on April 15, 2021, in New Orleans, Louisiana.



                                                Scott Eustiss




                                                   6
